Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
2.       Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
3.	1, 11, and 20 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose determining, by a first wireless device, a second reservation period in units of slots based on a first reservation period in milli-second (ms) and a number of sidelink slots within a fixed period, wherein the number of the sidelink slots is based on a resource pool configuration. It is noted that the closest prior art, Huang et al. (US 2021/0227604) discloses the resource reservation interval, Prsvp_TX, if provided, is converted from units of ms to units of logical slots.  However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

6.	Liu et al. (US 2021/0320749) disclosing a resource used by this type of user in sidelink communication is scheduled by a base station ([0007]-[0008])
7.	Bharadwaj et al. (US 2020/0236655) disclosing a UE may piggyback resource reservation information received from other UEs when broadcasting its own resource reservation (abstract)

	
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NGUYEN H NGO/Examiner, Art Unit 2473